Deasy, J.
The Industrial Accident Commission speaking through its associate legal member finds that the petitioner was injured by accident. The defendant contends that the injury was not accidental. If the finding of the Commissioner is based upon any competent evidence there is no issue of law, reviewable by this Court.
On February 5,1928, the petitioner, an electrician, was engaged in “swinging” a conduit pipe on the ceiling of one of the Sanford Mills. In doing this work he stood for a considerable time upon a ladder with his shin pressed against the next rung above.
That night, from no other apparent cause, his leg, from the knee to the ankle, became painfully swollen. He was thus disabled for some weeks. He received medical treatment. An incision was made and pus removed. He has now recovered.
For purposes of this case it is unnecessary to discuss the precise medical diagnoses. It is sufficient to say that the commissioner was justified, by some evidence, in finding that the petitioner’s disability was caused or aggravated by the chafing of his shin against the ladder rung.
The disability followed its causation in a few hours. Sudden does not mean instantaneous. Chafing may have been usual, foreseen and expected. Not however disabling injury by chafing.
Another test leads to the same conclusion. Words are to be “construed according to the common meaning of the language.”
R. S. Chap. 1, Sec. 6, 25 R. C. L., 988.
We think that according to the common use of the word, the petitioner suffered an accident. It is so termed in the employers report.
In this respect, if not in others, the instant case is differentiated from the Ferris Case, 123 Me., 193.
*493In that case the petitioner while employed caught a cold which developed into pneumonia.
In common parlance neither pneumonia, nor a cold is spoken of as an injury by accident.

Appeal dismissed.


Decree affirmed.